 
Exhibit 10.1
 
[Company logo]
 
STOCK OPTION AWARD AGREEMENT
 
(INDUCEMENT OPTION)
 
THIS AGREEMENT, entered into November 4, 2002 between Semtech Corporation, a
Delaware Corporation (the “Company”), and Jason Carlson (the “Optionee”).
 
RECITALS
 
The Compensation Committee of the Board of Directors (“Committee” or
“Administrator”) has determined that it is in the best interests of the Company
and its stockholders to grant the option described in this Agreement to the
Optionee as an essential inducement to accept the Company’s offer of employment
and a material component of his compensation.
 
NOW, THEREFORE, it is agreed as follows:
 
1. Grant of Option.    The Company hereby grants to the Optionee as of the date
hereof the option (“Option”) to purchase all or any part of an aggregate of
350,000 shares of the Company’s common stock (“Stock”), subject to adjustment in
accordance with paragraph 21 below.
 
2. Type of Option.    The Option is not intended to qualify as an incentive
stock option under Section 422A of the Internal Revenue Code of 1986, as amended
(“Code”). The Option is intended to qualify as an inducement option within the
meaning of NASDAQ Rule 4350 (a)(1)(A).
 
3. Option Price.    The price to be paid for Stock upon exercise of the Option
or any part thereof shall be $14.91 per share, which equals or exceeds the fair
market value of the stock as of the date of grant.
 
4. Right to Exercise.    Subject to the conditions set forth in this Agreement
the right to exercise the Option shall accrue as follows, with no portion of the
right to exercise accruing on any other date (e.g. no pro-ration) except as
specifically set forth in this Agreement:
 
Date

--------------------------------------------------------------------------------

    
Number of Shares

--------------------------------------------------------------------------------

November 4, 2003
    
87,500
November 4, 2004
    
87,500
November 4, 2005
    
87,500
November 4, 2006
    
87,500

 
5. Securities Law Requirements.    No part of the Option shall be exercised if
counsel to the Company determines that any applicable registration requirement
under the Securities Act of 1933, as amended (the “Securities Act”) or any other
applicable requirement of Federal or State law has not been met.
 
6. Term of Option.    The Option shall terminate in any event on the earliest of
(a) the November 3, 2012 at 11:59 PM, (b) the expiration of the period described
in Paragraph 7 below, (c) the



1



--------------------------------------------------------------------------------

expiration of the period described in Paragraph 8 below, or, (d) the expiration
of the period described in Paragraph 9 below.
 
7. Exercise Following Termination of Service.    If the Optionee’s service with
the Company terminates for any reason, or no reason, whether voluntarily or
involuntarily, with or without cause, other than death, disability or
retirement, any portion of the Option granted hereunder held by such person
which is not then exercisable shall terminate and any portion of the Option
which is then exercisable may be exercised within thirty (30) consecutive days
after the date of such cessation.
 
8. Exercise Following Death or Disability.    If the Optionee’s service with the
Company terminates by reason of the Optionee’s death or disability (as defined
below), the Option (to the extent it has not previously been exercised and is
then exercisable) may be exercised within one year after the date of the
Optionee’s death or termination by reason of disability. In the case of death,
the exercise may be made by his or her representative or by the person entitled
thereto under the Optionee’s will or the laws of descent and distribution,
provided however, that such representative or such person consents in writing to
abide by and be subject to the terms of this Agreement and such writing is
delivered to the Chief Financial Officer of the Company. For purposes hereof,
“disability” shall mean a medically determinable physical or mental impairment
which has made an individual incapable of engaging in any substantial gainful
activity. A condition shall be considered a disability only if (i) it can be
expected to result in death or has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, and (ii) the
Administrator, based on medical evidence, has expressly determined that a
disability exists.
 
9. Exercise Following Retirement.    If the Optionee’s service with the Company
terminates by reason of retirement (as defined below) the Option (to the extent
it has not previously been exercised and is then exercisable) may be exercised
within ninety (90) days after the date of the Optionee’s retirement. For
purposes hereof, “retirement” shall mean the voluntary cessation of employment
by an individual upon the attainment of age sixty-five (65) and the completion
of not less than twenty (20) years of service with the Company or a subsidiary.
 
10. Exercise Following Change of Control.    Notwithstanding any other provision
to the contrary contained herein, subject to the provisions of paragraph 21
below, if within one year of a Change in Control (as defined in paragraph 21
below), the Optionee is terminated without cause or a Constructive Termination
(as defined in paragraph 21 below) occurs with respect to the Optionee, any
outstanding Options shall automatically become fully vested and exercisable as
of the date of the Change in Control, whether or not then exercisable, without
any further action on the part of the Board of Directors of the Company
(“Board”), the stockholders or any committee established by the Board to
administer this Agreement.
 
11. Nontransferability.    The Option shall be exercisable during the Optionee’s
lifetime only by the Optionee or the Optionee’s guardian or legal representative
and shall be nontransferable, except that the Optionee may transfer all or any
part of the Option by will or by the laws of descent and distribution. Except as
otherwise provided herein, any attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of the Option or any right
thereunder, shall be null and void and, at the Company’s option, shall cause all
of the Optionee’s rights under this Agreement to terminate.
 
12. Effect of Exercise.    Upon exercise of all or any part of the Option, the
number of shares of Stock subject to option under this Agreement shall be
reduced by the number of shares with respect to which such exercise is made.
 
13. Exercise of Option.    The Option may be exercised by delivering to the
Company (a) a written notice of exercise in substantially the form prescribed
from time to time by the Administrator and (b) full payment of the option price
for each share of Stock purchased under the Option. Such notice



2



--------------------------------------------------------------------------------

shall specify the number of shares of Stock with respect to which the Option is
exercised and shall be signed by the person exercising the Option. If the Option
is exercised by a person other than the Optionee, such notice shall be
accompanied by proof, satisfactory to the Company, of such person’s right to
exercise the Option. The Option price shall be payable (a) in U.S. dollars in
cash (by check), (b) by delivery of shares of stock registered in the name of
the Optionee having a fair market value at the time of exercise equal to the
amount of the purchase price, (c) any combination of the payment of cash and the
delivery of stock, or (d) as otherwise approved by the Administrator in its sole
and absolute discretion.
 
14. Withholding Taxes.    If the Optionee is an employee or former employee of
the Company when all or part of the Option is exercised, the Company may require
the Optionee to deliver payment of any withholding taxes (in addition to the
option price) in cash with respect to the difference between the Option price
and the fair market value of the Stock acquired upon exercise.
 
15. Issuance of Shares.    Subject to the foregoing conditions, the Company, as
soon as reasonably practicable after receipt of a proper notice of exercise and
without transfer or issue tax or other incidental expense to the person
exercising the Option, shall deliver to such person at the principal office of
the Company, or such other location as may be acceptable to the Company and such
person, one or more certificates for the shares of Stock with respect to which
the Option is exercised. Such shares shall be fully paid and nonassessable and
shall be issued in the name of such person. However, at the request of the
Optionee, such shares may be issued in the names of the Optionee and his or her
spouse as (a) joint tenants with right of survivorship, (b) community property,
or (c) tenants in common without right of survivorship.
 
16. Rights as a Stockholder.    Neither the Optionee nor any other person
entitled to exercise the Option shall have any rights as a stockholder of the
Company with respect to the stock subject to the Option until a certificate for
such shares has been issued to him or her upon exercise of the Option.
 
17. Notices.    Any notice to the Company contemplated by this Agreement shall
be addressed to it in care of its Chief Financial Officer; and any notice to the
Optionee shall be addressed to him or her at the address on file with the
Company on the date hereof or at such other address as he or she may hereafter
designate in writing.
 
18. Not a Contract of Employment.    By executing this Agreement, Optionee
acknowledges and agrees that
 

 
(a)
 
a person whose employment is terminated before full vesting of an award, such as
the one granted by this Agreement, could attempt to argue that he or she was
terminated to preclude vesting of the award;

 

 
(b)
 
Optionee promises never to make such a claim;

 

 
(c)
 
nothing in this Agreement gives Optionee the right to remain in the employ of
the Company or any subsidiary or to affect the absolute and unqualified right of
the Company and any of its subsidiaries to terminate Optionee’s employment at
any time for any reason or no reason and with or without cause or prior notice;

 

 
(d)
 
except to the extent explicitly provided otherwise in a then effective written
employment contract executed by Optionee and the Company, Optionee is an at will
employee whose employment may be terminated without liability at any time for
any reason; and

 

 
(e)
 
the Company would not have granted this award to Optionee but for these
acknowledgements and agreements.



3



--------------------------------------------------------------------------------

 
19. Interpretation.    The interpretation, construction, performance and
enforcement of this Agreement shall lie within the sole discretion of the
Administrator, and the Administrator’s determinations shall be conclusive and
binding on all interested persons.
 
20. Choice of Law—Binding Arbitration.    This Agreement shall be governed by
and construed in accordance with the internal substantive laws (not the law of
choice of laws) of the State of California. Any dispute or disagreement
regarding the Optionee’s rights under this Agreement shall be settled solely by
binding arbitration in accordance with the applicable rules of the American
Arbitration Association.
 
21. Adjustments for Corporate Transactions.    The Administrator may determine
that:
 

 
(i)
 
In the event that the outstanding shares of Stock of the Company are changed
into or exchanged for a different number or kind of shares or other securities
of the Company by reason of any recapitalization, reclassification, stock split,
stock dividend, combination or subdivision, appropriate adjustment shall be made
in the number of shares of this award. Such adjustment shall be made without
change in the total price applicable to the unexercised portion of this award,
and a corresponding adjustment in the applicable option price per share shall be
made. No such adjustment shall be made which would, within the meaning of any
applicable provisions of the Code, constitute a modification, extension or
renewal of this award or a grant of additional benefits to the Optionee.

 

 
(ii)
 
In case (A) the Company is merged or consolidated with another corporation or
other entity and the Company is not the surviving corporation, (B) all or
substantially all of the assets or more than 50% of the outstanding voting stock
of the Company is acquired by any other corporation or other entity or (C) of a
reorganization or liquidation of the Company, the Administrator or the governing
body of any entity assuming the obligations of the Company, shall, as to any
outstanding portion of this award, either (x) make appropriate provision for its
protection by the substitution on an equitable basis of appropriate stock of the
Company, or of the merged, consolidated or otherwise reorganized corporation
which will be issuable in respect of the shares of Stock of the Company,
provided that no additional benefits shall be conferred upon the Optionee as a
result of such substitution, and the excess of the aggregate fair market value
of the shares subject to the outstanding portion of the award immediately after
such substitution over the purchase price thereof is not more than the excess of
the aggregate fair market value of the shares subject to the outstanding portion
of the award immediately before such substitution over the purchase price
thereof, or (y) upon written notice to the Optionee, provide that the
unexercised portion of this award must be exercised within a specified number of
days of the date of such notice or it will be terminated. In any such case, the
Administrator may, in its discretion, accelerate the exercise dates of the
outstanding portion of this award; provided, however, that subsections (iii) of
this paragraph 21 shall govern acceleration of the award with respect to the
events described therein.

 

 
(iii)
 
In the event of the termination without cause of the Optionee within one year
following a Change in Control (as defined below) or a Constructive Termination
(as defined below) of the Optionee, the outstanding portion of this award shall
immediately become exercisable with respect to 100% of the shares subject to
such outstanding portion of the award.

 
For purposes of this paragraph 21(iii), “Constructive Termination” shall mean
Optionee’s voluntary termination within one year following Optionee’s knowledge
of



4



--------------------------------------------------------------------------------

the occurrence of any of the following: (A) a reduction in Optionee’s base
salary after a “Change in Control” (as defined below) from that in effect
immediately prior to the Change in Control; or (B) a material or substantial
reduction or change in job duties, responsibilities and requirements after a
Change in Control from Optionee’s prior duties, responsibilities and
requirements immediately prior to the Change in Control. Notwithstanding the
foregoing, a termination shall not be treated as a Constructive Termination if
the Optionee shall have specifically consented in writing to the occurrence of
the event giving rise to the claim of Constructive Termination.
 
For purposes of this paragraph 21(iii), “Change in Control” shall mean the
occurrence of any of the following events with respect to the Company: (A) any
consolidation or merger involving the Company if the shareholders of the Company
immediately before such merger or consolidation do not own, directly or
indirectly, immediately following such merger or consolidation, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
or interests of the corporation (or its parent corporation) or other entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the shares of Stock immediately before such merger or
consolidation; (B) any sale, lease, license, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the business and/or assets of the Company or assets representing over 50% of
the operating revenue of the Company; or (C) any person (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) who is not, on October 3, 2001, a “controlling person” (as
defined in Rule 405 promulgated under the Securities Act of 1933, as amended) (a
“Controlling Person”) of the Company shall become (x) the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of over
50% of the Company’s outstanding Stock or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally or (y) a
Controlling Person of the Company.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.
 

       
SEMTECH CORPORATION
a Delaware corporation
   

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
Optionee
Jason Carlson
         
David G. Franz, Jr.
Vice President and Chief Financial Officer
   

--------------------------------------------------------------------------------

               
Optionee’s Spouse*
           

 
Optionee’s State of residence:                                      
                                                     
 
*Include signature and name of Optionee’s spouse if Optionee is married.



5